Citation Nr: 0905906	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a dental 
disability.   

2. Entitlement to service connection for psoriasis of the 
right hand claimed as secondary to service-connected 
residuals of a right hand injury.    


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1961 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an August 2003 rating decision, for which the Veteran did 
not perfect an appeal, the RO denied the claims of service 
connection for a dental disability and psoriasis of the right 
hand (the latter claim was denied on the basis that new and 
material evidence had not been presented to reopen the 
claim).  By operation of law, this rating decision became 
final (hereinafter also referred to as finality).  38 
U.S.C.A. § 7105.  On the current application to reopen, the 
RO reopened the psoriasis claim in the statement of the case, 
issued in February 2007, and adjudicated the claim on the 
merits.  Ordinarily, where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim of service connection for the same 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  

However, it is noted that the Veteran is currently claiming 
service connection for psoriasis on a secondary service 
connection basis, that is, due to the residuals of a right 
hand injury under 38 C.F.R. § 3.310, which the RO has not 
previously considered, providing a "new cause of action" 
not subject to the usual requirement of new and material 
evidence to reopen.  See Spencer v. Brown, 4 Vet. App. 283 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  For 
this reason, the Board will adjudicate the current claim for 
secondary service connection as an original, rather than as a 
reopened, claim.

In a January 2009 statement, the Veteran's representative 
raised the claim for increase for the service-connected 
residuals of a right hand injury, which is referred to the RO 
for appropriate action.

FINDINGS OF FACT

1. In a rating decision in August 2003, the RO denied the 
claim of service connection for a dental disability; the 
Veteran initiated an appeal of the rating decision, but he 
failed to perfect the appeal and the rating decision became 
final by operation law based on the evidence of record at the 
time.

2. The additional evidence presented since the rating 
decision in August 2003 by the RO, denying service connection 
for a dental disability, is cumulative of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection.  

3. Psoriasis of the right hand is not shown by the medical 
evidence to be causally related to or to have worsened in 
severity as a result of the service-connected residuals of a 
right hand injury.  


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for a dental disability.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

2. Psoriasis of the right hand is not proximately due to or 
aggravated by the service-connected disability of the right 
hand.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2006.  The Veteran was notified that new and 
material was needed to reopen the claim of service connection 
for a dental disability, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied.  He was notified of the type of 
evidence to substantiate the underlying claim for service 
connection for a dental disability.  



The Veteran was also notified of the type of evidence to 
substantiate the claim for secondary service connection for 
psoriasis, namely, medical evidence on his current psoriasis 
of the right hand and evidence showing a connection between 
his psoriasis and his service-connected residuals of a right 
hand injury.  Additionally, the Veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of a claim for service connection, 
except for the effective date of the claims and for the 
degree of disability assignable); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim).

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication, through the statement of the case in February 
2007, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
As the claims are denied, no effect date or disability rating 
can be assigned as a matter of law, so there can be no 
possibility of any prejudice to the Veteran with respect to 
the limited timing defect in the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  

The Veteran was afforded the opportunity to testify at a 
personal hearing, but he declined a hearing.  The RO obtained 
service treatment records and VA records.  The Veteran has 
not identified any other pertinent evidence for the RO to 
obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's psoriasis claim.  38 U.S.C.A.§ 
5103A(d).  He was afforded a VA examination in January 2007, 
specifically to evaluate the nature and etiology of the 
psoriasis.  

The Veteran's representative alleged in a January 2009 
statement that the Veteran should be afforded another 
examination because the January 2007 examination was 
inadequate for rating purposes for two reasons.  First, he 
claimed that the claims file was not available to the VA 
examiner.  Second, he claimed that the VA examiner furnished 
contradictory opinions.  The Board acknowledges that the VA 
examination report initially indicates that the claims file 
was unavailable, but upon further inspection the report 
concludes, after the opinions were rendered, that the claims 
file was in fact reviewed.  Also, documents in the file 
indicate that the claims file was present at the Dallas VA 
Medical Center (VAMC) during the period that the VA 
examination was conducted on January 16, 2007.  (The claims 
file was transferred to the Dallas VAMC on January 5, 2007 
and transferred back to the RO on January 26, 2007.)  As for 
the seeming contradiction in medical opinions, further 
discussion will be undertaken in the decision herein below, 
but in short the opinions are not inconsistent with each 
other.  Essentially, the examiner was expressing the opinion 
that the skin condition was possibly - not probably - related 
to an in-service injury, but that it was less likely as not 
the result of the injury.  

In other words, the opinions indicate that it was conceivable 
for the injury to result in the skin condition, but that it 
was not likely to have done so in the Veteran's case.  For 
the foregoing reasons, the January 2007 examination was 
adequate and another examination is not warranted.  
 
In regard to the application to reopen a dental claim, under 
the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen a Dental Disability 
Claim

Procedural History and Evidence Previously Considered

In a rating decision in August 2003, the RO denied service 
connection for a dental disability on the bases that service 
treatment records were negative for findings of a chronic 
dental condition due to trauma, that current VA records were 
negative for any current dental condition, and that the 
dental treatment received in service was limited to 
conditions affecting only the teeth or gums, which were not 
disabilities for compensation purposes.  

In a letter, dated in August 2003, the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  In November 2003, the Veteran 
initiated an appeal of the adverse determination, and in 
October 2004 the RO issued a statement of the case.  However, 
as the Veteran did not perfect his appeal to the Board with 
the filing of a substantive appeal (see 38 C.F.R. §§ 20.200, 
20.202), the rating decision by the RO in August 2003 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.    

The evidence of record at the time of the rating decision in 
August 2003 is summarized as follows.  In his statements, the 
Veteran indicated that he had a dental condition due to 
dental trauma during service.  He did not describe with 
particularity what dental condition he had.  

The service treatment records, which include dental records, 
show that at the time of an enlistment examination in May 
1961, several teeth were noted as missing (i.e., numbers 1, 
3, 4, 13, 16, 17, 18, 19, 30, and 32).  All front teeth were 
present.  During service, the Veteran was treated for carious 
teeth.  At the time of a separation examination in August 
1966, there was no showing of further missing teeth or any 
dental disability.  Additionally, there were no notations in 
the service dental records of any dental trauma.  VA 
outpatient records dated in 2002 and 2003 do not show any 
treatment for a dental condition.  

Current Claim to Reopen

As the rating decision in August 2003 by the RO became final 
based on the evidence then of record, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

In March 2006, the Veteran submitted a statement indicating 
his intent to reopen his claim of service connection for a 
dental disability, claimed as dental trauma.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in August 2003 includes VA outpatient records and 
statements of the Veteran.  



Analysis

The additional VA outpatient records, dated from July 2003 to 
2006, do not show any finding or diagnosis referable to a 
dental condition.  This evidence is not new and material 
because it is cumulative evidence, that is, supporting 
evidence of previously considered evidence, namely, VA 
records that also did not document any dental condition.  In 
short, none of the medical records show a diagnosis of a 
dental disability.  Such evidence has essentially been 
considered by the RO in its rating decision in August 2003, 
and cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156.

In various statements received since the August 2003 rating 
decision, the Veteran alleges that he was treated for dental 
injuries during service, which are not shown by the current 
record.  He claims that during flight operations while 
working as a plane commander aboard a flight deck in 
approximately 1963, he was knocked down by jet exhausts and 
high seas, resulting in injury to his front teeth.  He states 
that he received treatment on his front teeth by the 
shipboard dentist.  While this evidence is "new" in the 
sense that it is not redundant of statements previously 
considered regarding a dental injury in service, this 
evidence is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, whether the Veteran has a current dental disability and 
whether that disability is related to an injury during 
service.  

To the extent that his statements are offered as evidence of 
a nexus between a current dental problem and service, where, 
as here, there is a question of medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on medical diagnosis and 
causation.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, lay statements on a question of medical causation 
does not constitute new and material evidence.  Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

II. Secondary Service Connection for Psoriasis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the provision of 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  In any case, as VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).



The Veteran claims that his psoriasis of the right hand is a 
result of his service-connected residuals of a right hand 
injury.  He asserts that skin trauma can contribute to the 
onset of psoriasis, referring to Koebner phenomenon whereby a 
skin lesion develops on a site of injury or trauma such as a 
scratch or an operation scar.  He submitted medical abstracts 
discussing Koebner phenomenon and psoriasis.  He states that 
many of his service treatment records are missing.  He 
describes the right hand injury having occurred in 
approximately 1964 or 1965 in Subic Bay, Philippines, while 
he was training a new recruit on towing a fighter jet.  His 
right hand was caught, crushing two fingers and severely 
injuring two others.  He asserts that he was treated at the 
dispensary and that he received no rehabilitation, even 
though he did not regain reasonable use of the hand for at 
least a year.  He alleges that this trauma was a "key 
factor" in the development of his psoriasis of the right 
hand.  

The RO, in granting service connection for residuals of a 
right hand injury in an October 2004 rating decision, stated 
that the service treatment records did not show treatment for 
a crushing injury of the right hand but that there were two 
separate occasions when the Veteran was treated for a right 
thumb injury and a right wrist injury.  The RO also relied on 
a VA examiner's acceptance in March 2004 of the Veteran's 
history of a crush type of injury to the hand in light of the 
findings relative to the right hand and fingers.  
 
In connection with the instant claim, a review of the service 
treatment records do not show any complaints, clinical 
findings, or diagnosis of a skin condition, including of the 
right hand.  There also is no evidence of a crushing right 
hand injury, as claimed by the Veteran.  At the time of a 
separation physical examination in August 1966, the skin was 
evaluated as normal and there were no body marks or scars on 
the right hand.  The Veteran was discharged from service in 
September 1966.  

After service, VA medical records do not show any complaints 
or diagnosis of a skin condition until 1992.  At the time of 
a February 1992 VA examination, the Veteran reported that he 
had psoriasis on his hands at times.  

The diagnoses included residuals of crushed injury to the 
right hand and psoriasis of the right hand without evidence 
of active synovitis, but psoriatic arthritic involvement was 
suspected.  

VA outpatient records dated beginning in 2002 show treatment 
for chronic psoriasis of the elbows, knees, ankles, feet, 
forelegs, and hands.  Records in August 2002 indicate that 
the Veteran reported a 20-year history of psoriasis with an 
initial diagnosis of the condition in the 1980s.  

At the time of a VA orthopedic examination in March 2004, the 
Veteran described the crush injury to his right hand.  The VA 
examiner expressed the opinion that, based on his 40 years of 
practicing orthopedic surgery without having seen patients 
return with psoriasis due to injury, the Veteran's psoriasis 
was not caused by his hand injury.  He allowed that there 
might be other viewpoints on the issue.  While the examiner 
accepted the Veteran's history of a crush type injury to his 
right hand, he did not believe that the hand injury caused 
the psoriasis. 

VA records in July 2005 indicate that the Veteran was 
diagnosed with psoriasis 20 years previously.  Hand X-rays 
taken in 2004 were reportedly unremarkable without changes 
suggestive of psoriatic arthritis.  The assessment included 
psoriasis with recent development of deformities and mild 
tenderness in the second left finger and third right finger 
consistent with osteoarthritis rather than psoriatic 
arthritis. 

At the time of a VA orthopedic examination in July 2006, the 
Veteran reported that he developed psoriasis in both hands 
about 15 years previously. 

The Veteran was afforded a VA examination in January 2007 to 
determine the nature and etiology of the psoriasis of the 
hand.  The Veteran reported that he first noticed psoriasis 
in his right hand on his fingertips, which began peeling 30 
years ago and that a dermatologist diagnosed psoriasis.  



The Veteran stated that since then psoriasis has primarily 
involved his hands although he also had it on his knees, 
shins, and scalp.  He related all problems with the right 
hand psoriasis to a right hand crush injury in service.  
Examination showed involvement only on the hands.  The 
impressions were psoriasis, possibly secondary to crush 
injury, Koebner phenomenon.  The examiner expressed the 
opinion that psoriasis was less likely as not caused as a 
result of the crush injury sustained in service because the 
psoriasis began much later after the injury.  

After careful consideration of the evidence of record, the 
Board finds that the Veteran's psoriasis claim has not been 
substantiated.  As the record now stands, psoriasis of the 
right hand is not shown by the medical evidence to be 
causally related to or to have worsened in severity as a 
result of the service-connected residuals of a right hand 
injury.  It is noted that he Veteran has not alleged any 
aggravation of his right hand psoriasis to his service-
connected right hand injury residuals.  The medical evidence 
shows that that the Veteran has a current diagnosis of 
psoriasis of both hands.  Two VA examiners have concluded 
that there was no relationship between the current psoriasis 
of the right hand and the service-connected right hand injury 
residuals.  There are no other medical opinions to the 
contrary.  

The Veteran submitted medical abstracts that pertain to 
Koebner phenomenon and the development of psoriasis at the 
site of injury or trauma.  The VA examiner in January 2007 
found that the Veteran's psoriasis was "possibly" a 
manifestation of this phenomenon, but eventually found that 
there was little likelihood in the Veteran's case that his 
psoriasis was the result of service-connected hand injury.  

The Veteran's representative has argued that the VA examiner 
presented conflicting opinions, but as noted previously, the 
opinions are not incompatible with each other.  In the first 
instance, the examiner accepted the prospect of a connection 
between the skin condition and the hand injury.  In other 
words, the examiner believed that there was a chance of a 
relationship or that a relationship cannot be ruled out.  

In the second instance, while assessing the degree of 
likelihood of such a relationship, the VA examiner found that 
the odds were less likely than not, and provided rationale 
for his conclusion.  It is the judgment of the Board that the 
VA examiners statements regarding etiology are not 
inconsistent.  

To the extent that the Veteran claims that his psoriasis is 
related to his service-connected right hand injury residuals, 
where as here, the determinative issue involves a question of 
a medical diagnosis or of medical causation, typically 
competent medical evidence is required to substantiate the 
claim.  

As for service connection based on the initial documentation 
of the current psoriasis after service under 38 C.F.R. § 
3.303(d), as is the case here, a skin condition is a 
condition under case law where lay observation has been found 
to be competent as to the presence of the disability.  
McCartt v. West, 12 Vet. App. 164 (1999).  

Although the Veteran is competent to declare that he has a 
skin condition, he is not competent to provide a medical 
nexus opinion between his current skin condition and an 
injury, disease, or event of service origin, including a 
service-connected right hand injury.  Where, as here, the 
determinative issue involves a question of medical causation, 
where lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion. 38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that the 
current psoriasis of the right hand is related to his 
service-connected residuals of a right hand injury.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)



As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
where lay assertion on medical causation is not competent 
evidence, and as there is no favorable competent medical 
evidence to support the claim of secondary service connection 
for psoriasis of the right hand, and as VA examiners 
expressed the opinion that it was less likely than likely 
that the Veteran's current psoriasis of the right hand was 
caused by his service-connected right hand injury, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a dental disability is not 
reopened, and the appeal is denied.

Service connection for psoriasis of the right hand claimed as 
secondary to service-connected residuals of a right hand 
injury is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


